DETAILED ACTION
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-18, 20-23, 31, 38-43, 49-50 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chen, US 2019/0131273).
Regarding claim 1, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), comprising: an upper level comprising at least one inductor (semiconductor chip 300/400 in FIG. 2 and [0036]); and a lower level comprising at least one conductive element (semiconductor chip 200 and [0020]) that provides electrical connection to the at least one inductor (see FIG. 2 and related text), wherein the lower level separates the at least one inductor from a lower surface that is configured to be attached to a conductive pad (redistribution layer 108 and [0022]). 
 Regarding claim 2, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the at least one conductive element (semiconductor chip 200 and [00202]) comprises a contact pad (connection pad 110 in FIG. 2) on an upper surface of the lower level ( semiconductor chip 200), a conductive through via extending between the upper surface and the lower surface of the lower level and/or a conductive edge plate extending along an edge of the lower level between the upper surface and the lower surface thereof (connector 200d in FIG. 2).  
Regarding claim 3, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the lower level comprises a non-conductive material (polymer layer 106) having the at least one conductive element thereon and/or therein (see FIG. 2).  
Regarding claim 4, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the lower level comprises one or more voids (element 108 in the element 106) in the non-conductive material.
Regarding claim 6, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the lower level comprises at least one capacitor (0034]).  
Regarding claim 7, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the lower level comprises at least one active electronic component ([0034] i.e. 100/200 capacitor).
Regarding claim 8, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the lower level comprises first and second levels defining a stepped structure (DB/RDL1 in FIG. 2), wherein the second level comprises the lower surface (see FIG. 2).  
Regarding claim 10, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the upper level comprises an integrated passive device (IPD) including the at least one inductor (semiconductor chip 300/400 in FIG. 2 and [0036]), and the lower level comprises an intermediate substrate including the lower surface (see FIG. 2). 
Regarding claim 11, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the upper level and the lower level collectively define an integrated passive device (IPD) including the at least one inductor (semiconductor chip 300/400 in FIG. 2 and [0036]). 
Regarding claim 12, Chen shows a multi-level radio frequency (RF) integrated circuit component (package component 2 in FIG. 2), wherein the upper level and the lower level define a monolithic structure (see FIG. 2 i.e. uniform structure).  
Regarding claim 13, Chen shows an integrated circuit device package (package component 2 in FIG. 2), comprising: a package substrate (carrier C in FIG. 2) comprising a conductive attachment surface (see FIG. 2); and a multi-level radio frequency (RF) integrated circuit component on the conductive attachment surface, the multi-level RF integrated circuit component comprising: an upper level comprising at least one inductor (semiconductor chips 300/400 in FIG. 2); andIn re: Richard Wilson et al.Application No.: To Be Assigned Filed: Concurrently Herewith Page 4 of 9a lower level comprising at least one conductive element (semiconductor chip 200) that provides electrical connection to the at least one inductor, wherein the lower level separates the at least one inductor from the conductive attachment surface (see FIG. 2). 
Regarding claim 14, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the at least one conductive element comprises a contact pad (connection pad 110) on an upper surface of the lower level, a conductive through via extending between the upper surface and a lower surface of the lower level adjacent the conductive attachment surface, and/or a conductive edge plate extending along an edge of the lower level between the upper surface and the lower surface thereof (see FIG. 2).  
Regarding claim 15, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the at least one conductive element is at least one first conductive element, and further comprising: an active die (semiconductor chips 400/500) on the conductive attachment surface, the active die comprising a plurality of transistor cells and at least one second conductive element electrically connected to one or more of the transistor cells (semiconductor chips 400/500), wherein the at least one second conductive element is electrically connected to the at least one first conductive element (see FIG. 2).  
Regarding claim 16, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the at least one second conductive element comprises an input pad for the one or more of the transistor cells of the active die (see FIG. 2).
Regarding claim 17, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the at least one second conductive element comprises an output pad for the one or more of the transistor cells of the active die (see FIG. 2).  
Regarding claim 18, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the at least one second conductive element comprises an input pad and an output pad for the one or more of the transistor cells of the active die (see FGI. 2 and related text). 
Regarding claim 20, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the transistor cells of the active die define a RF power amplifier, and wherein the at least one inductor defines at least a portion of an input, inter-stage, or output impedance matching circuit or harmonic termination circuit for the RF power amplifier (see FIG. 2 and related text).  
Regarding claim 21, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the lower level is stacked on the conductive attachment surface with the active die therebetween (see FIG. 2 and related text). 
Regarding claim 22, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the active die is on the conductive attachment surface adjacent the lower level with a gap therebetween, and wherein the upper level bridges the gap (see FIG. 2 and related text).
Regarding claim 23, Chen shows an integrated circuit device package (package component 2 in FIG. 2), wherein the multi- level RF integrated circuit component comprises an output pad electrically connected to the at least one inductor, and further comprising: a frame member adjacent the lower level on the conductive attachment surface, the frame member comprising a package lead; and a wirebond that extends adjacent the upper level and electrically connects the output pad to the package lead (see FIG. 2 and related text).  
Regarding claim 31, Chen shows a radio frequency (RF) integrated circuit component, comprising: In re: Richard Wilson et al. Application No.: To Be AssignedFiled: Concurrently Herewith Page 6 of 9a body of dielectric material; conductive elements defining at least one discrete electronic component in the body of dielectric material; and at least one void in the body of dielectric material and defining a portion of the at least one discrete electronic component (see FIG. 2 and related text).  
Regarding claim 38, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), comprising: a substrate (carrier C in FIG. 2); and a multi-level integrated device on the substrate, the multi-level integrated device comprising a first level, a second level, and a conductive contact element, wherein at least one of the first or second levels comprises a discrete electronic component that is electrically connected to the conductive contact element, wherein the conductive contact element is electrically connected to at least one of matching circuitry, harmonic termination circuitry, an active transistor die, or a package lead (see FIG. 2 and related text).
Regarding claim 39, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein the first level is on the substrate, and wherein the second level comprises the discrete electronic component and is on the first level opposite the substrate (see FIG. 2 and related text).  
Regarding claim 40, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein the discrete electronic component comprises a reactive component (see FIG. 2 and related text).  
Regarding claim 41, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein the conductive contact element is between an upper surface of the multi-level integrated device and a lower surface (see FIG. 2 and related text). 
Regarding claim 42, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein the discrete electronic component is a second discrete electronic component, and wherein the first level comprises a first discrete electronic component (see FIG. 2 and related text).
Regarding claim 43, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein the conductive contact element comprises first and second conductive contact elements that are electrically connected to the first and second discrete electronic components, respectively, wherein each of the first and second conductive contact elements is electrically connected to at least one of the matching circuitry, the harmonic termination circuitry, the active transistor die, or the package lead (see FIG. 2 and related text).  
Regarding claim 49, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein the discrete electronic component comprises a planar passive RF component (see FIG. 2 and related text).  
Regarding claim 50, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein at least one of the first or second levels comprises one or more conductive transmission line components therein or thereon, the conductive transmission line components comprising at least one of a stripline or a microstrip (see FIG. 2 and related text).  
Regarding claim 52, Chen shows a multi-level radio frequency (RF) integrated circuit package (package component 2 in FIG. 2), wherein the at least one second conductive element comprises a ground pad that is configured to provide an electrical ground connection for the one or more of the transistor cells of the active die (see Fig. 2 and related text).
Allowable Subject Matter
Claims 5, 19-20 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        4